Citation Nr: 0122685	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-09 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for uveal melanoma 
(malignant melanoma) with lung metastases.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.


REMAND

Upon a preliminary review of this appeal, the Board finds 
that additional development is needed before proceeding with 
appellate review.  The record contains several VA Form 9's 
(Appeal to Board of Veterans' Appeals), each of which contain 
slightly different information concerning the veteran desire 
for a personal hearing.  The first VA Form 9 was received at 
the RO in March 2000 and was accepted as the veteran's Notice 
of Disagreement in this appeal.  That form did not include a 
request for a hearing from the veteran.  In May 2000, a 
second VA Form 9 was received from the veteran after the 
issuance of the Statement of the Case, which was accepted as 
the veteran's Substantive Appeal in this case.  On that form, 
a box is checked indicating that the veteran wished to appear 
for an RO hearing.  In another VA Form 9, received in January 
2001, the veteran indicated that he wished to appear 
personally at a hearing, by checking the "yes" box, in 
response to the question "do you wish to appear personally 
at a hearing?"  Additionally, the veteran wrote a note under 
that box indicating "I will appear before RO."  

Despite these two requests from the veteran for an RO 
hearing, it does not appear from the file that the RO 
acknowledged those requests.  There is no correspondence in 
the file from the RO to the veteran regarding scheduling a 
hearing date, and there is no indication that a hearing has 
taken place.  In addition, there is no indication from the 
record that the veteran withdrew his request for a hearing.  
As such, in order to ensure that due process requirements are 
satisfied, this matter must be returned back to the RO to 
schedule such a hearing.  

The Board also points out that while the RO has already 
notified the veteran of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), as indicated in a March 2001 
RO letter to the veteran, the RO should continue to ensure 
that all requirements under the VCAA are satisfied.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should schedule the veteran 
for a hearing before a Hearing Officer as 
soon as possible.  

2.  The RO should continue to ensure that 
all requirements under the VCAA are 
satisfied.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


